Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application filed 06/29/2021.
Claims 1-30 are presented and pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 10-13, 26, 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bagheri et al. (US 2020/0107319 A1).
Regarding claim 1, Bagheri discloses an apparatus configured for wireless communication, comprising: 
at least one processor (see fig. 7, discloses a controller); and 
a memory coupled to the at least one processor (see fig. 7, discloses memory coupled to controller), wherein the at least one processor is configured to: 
receive a control message indicating a reference signal offset information element (IE) for aperiodic reference signal offset determination (see fig. 5, par. 0014, 0037, 0064, discloses configuration that includes offset); 
receive a control channel transmission indicating a particular aperiodic reference signal transmission (see fig. 7, par. 0037, 0064, discloses receiving a control channel that includes a DCI); and 
receive the particular aperiodic reference signal transmission based on a particular reference signal offset, the particular reference signal offset determined based on the control channel transmission and a set of reference signal offset values, and the set of reference signal offset values determined based on the reference signal offset IE and based on one or more minimum scheduling conditions for cross-slot scheduling (see fig. 3, 7, par. 0037, 0064, discloses offset configuration which includes X slots from DCI, the configured offset value as configured is minimum scheduling condition).

Regarding claim 2, Bagheri discloses the apparatus wherein the particular reference signal offset indicates a timing from the control channel transmission to the particular aperiodic reference signal transmission (see par. 0037, 0064, X is the timing between the DCI and CSI transmission).

	Regarding claim 3, Bagheri discloses the apparatus wherein the reference signal offset IE comprises a aperiodicTriggeringOffset IE, and wherein the aperiodicTriggeringOffset IE comprises an extended set of offset values (see par. 0037, 0068).

Regarding claim 10, Bagheri discloses the apparatus further comprising: communicate data based on the particular aperiodic reference signal transmission (see par. 0038, discloses CSI report transmission).

Regarding claim 11, Bagheri discloses the apparatus wherein communicating the data includes: transmit uplink data based on the particular aperiodic reference signal transmission; receive downlink data based on the particular aperiodic reference signal transmission; or transmit or receive sidelink data based on the particular aperiodic reference signal transmission (see par. 0038, discloses the report to be transmitted in uplink).

Regarding claim 12, Bagheri discloses the apparatus wherein the reference signal offset information element (IE) comprises a Channel State Information (CSI) Reference Signal (CSI-RS) IE, and wherein the particular aperiodic reference signal transmission comprises a particular aperiodic CSI-RS transmission (see par. 0037, 0064, discloses CSI configuration including offset).

Regarding claim 13, Bagheri discloses the apparatus wherein the control channel transmission is a Physical Downlink Control Channel (PDCCH) transmission, wherein the set of reference signal offset values comprises a set of CSI-RS offset values, and wherein the particular reference signal offset comprises a particular CSI-RS offset (see par. 0037, 0064, the offset is defined as X slots between DCI, which is communicated in PDCCH and reference signal which is CSI).

Regarding claim 26, Bagheri discloses the apparatus wherein determining the particular reference signal offset for the particular aperiodic reference signal transmission includes: select the particular reference signal offset from the set of reference signal offset values based on an offset indicator value of the control channel transmission (see at least par. 0037, discloses selecting by scheduling offset with DCI, for example if a particular offset is configured between value of 0-4, the offset in DCI would select a particular one of the value by subtracting).

Regarding claim 30, Bagheri discloses the apparatus wherein the control channel transmission comprises a downlink control information (DCI) message or a Medium Access Control (MAC) Control Element (MAC CE) (see par. 0036-0037).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 7-9, 14-25, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bagheri et al. in view of Nokia (Correction of cross slot scheduling restriction, RP-200693, referred to as Nokia, cited in IDS).

Regarding claim 4, Bagheri fails to disclose but Nokia discloses the apparatus wherein the extended set of offset values includes more than 7 values (see page 2, summary of changes discloses values more than 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include wherein the extended set of offset values includes more than 7 values as described by Nokia. 
The motivation for doing so would be to enable better configuration with minimum scheduling restriction. 

Regarding claim 5, the combination of Bagheri and Nokia further discloses the apparatus wherein the control channel transmission and the particular aperiodic reference signal transmission have a same numerology (see Nokia section 5.2.1.5.1).

Regarding claim 7, the combination of Bagheri and Nokia further discloses the apparatus wherein the control channel transmission and the aperiodic reference signal transmission have a different numerology (see Nokia section 5.2.1.5.1a).

Regarding claim 8, the combination of Bagheri and Nokia further discloses the apparatus wherein the control channel transmission and the aperiodic reference signal transmission have different sub-carrier spacing (see section 5.2.1.5.1a discloses different SCS).

	Regarding claim 9, the combination of Bagheri and Nokia discloses the apparatus wherein a first sub-carrier spacing of the control channel transmission is greater than a second sub-carrier spacing of the aperiodic reference signal transmission (see section 5.2.1.5.1a, discloses greater than or less than for SCS).

Regarding claim 14, the combination of Bagheri and Nokia discloses the apparatus further comprising: set the set of CSI-RS offset values to use based on the CSI-RS offset IE and based on the one or more minimum scheduling conditions for cross-slot scheduling (see Bagheri at par. 0037, 0064, Nokia at page 2, summary of changes); and determine the particular CSI-RS offset for the particular aperiodic CSI-RS transmission based on the PDCCH transmission and the set of CSI-RS offset values (see Bagheri at Id. and Nokia at Id.).

Regarding claim 15, Bagheri discloses the apparatus further comprising: perform channel measurements on the particular aperiodic CSI-RS transmission (par. 0069); generate a CSI Report based on the channel measurements (par. 0069); and transmit the CSI Report based on the particular aperiodic CSI-RS transmission (see fig. 4, 420).

Regarding claim 16, the combination of Bagheri and Nokia discloses the apparatus wherein determining the set of CSI-RS offset values to use includes: determine whether the apparatus is configured with a minimumSchedulingOffsetKO IE for any downlink Bandwidth Part (BWP) (see Nokia at page 1, summary of changes); and determine to use the received CSI-RS offset IE based on determining that the apparatus is configured with a minimumSchedulingOffsetKO IE for any downlink BWP (see Nokia at page 1, summary of changes).

Regarding claim 17, the combination of Bagheri and Nokia discloses the apparatus wherein determining the set of CSI-RS offset values to use includes: determine whether the apparatus is configured with a minimumSchedulingOffsetKO IE for any downlink Bandwidth Part (BWP) or a minimumSchedulingOffsetK2 IE for any uplink BWP (see Nokia at summary of changes); and determine to use the received CSI-RS offset IE based on determining that the apparatus is configured with a minimumSchedulingOffsetKO IE for any downlink BWP or with a minimumSchedulingOffsetK2 IE for any uplink BWP (see Nokia at summary of changes).

Regarding claim 18, the combination of Bagheri and Nokia discloses the apparatus wherein determining the set of CSI-RS offset values to use includes: determine whether the apparatus is configured with a minimumSchedulingOffsetKO IE for any downlink Bandwidth Part (BWP) and with a minimumSchedulingOffsetK2 IE for any uplink BWP (see Nokia at summary of changes); and determine to use the received CSI-RS offset IE based on determining that the apparatus is configured with a minimumSchedulingOffsetKO IE for any downlink BWP and with a minimumSchedulingOffsetK2 IE for any uplink BWP (see Nokia at section 5.2.1.5.1).

Regarding claim 19, the combination of Bagheri and Nokia discloses the apparatus wherein the CSI-RS offset IE comprises an aperiodicTriggeringOffsetExt-r16 IE which includes more than 7 values (see Nokia at 5.2.1.5.1a, discloses including at least more than 7 values and reads on aperiodictriggeringoffset).

Regarding claim 20, the combination of Bagheri and Nokia discloses the apparatus of claim 19, wherein the aperiodicTriggeringOffsetExt-r16 IE includes 32 values from {0, 1, 2, 3, ... 31} (see Nokia at 5.2.1.5.1a).

Regarding claim 21, the combination of Bagheri and Nokia discloses the apparatus, wherein determining the set of CSI-RS offset values to use based on the CSI-RS offset IE includes: determine whether the apparatus is configured with a minimumSchedulingOffsetKO IE for any downlink Bandwidth Part (BWP) (see Nokia at summary of changes and section 5.2.1.5.1); and determine to use the received CSI-RS offset IE based on determining that the apparatus is configured with a minimumSchedulingOffsetKO IE for any downlink BWP (see Nokia at summary of changes and section 5.2.1.5.1).

	Regarding claim 22, the combination of Bagheri and Nokia discloses the apparatus wherein determining the set of CSI-RS offset values to use based on the CSI-RS offset IE includes: determine whether the apparatus is configured with a minimumSchedulingOffsetKO IE for any downlink Bandwidth Part (BWP) or with a minimumSchedulingOffsetK2 IE for any uplink BWP (see Nokia at summary of changes and section 5.2.1.5.1); and determine to use the received CSI-RS offset IE based on determining that the apparatus is configured with a minimumSchedulingOffsetKO IE for any downlink BWP or with a minimumSchedulingOffsetK2 IE for any uplink BWP (see Nokia at summary of changes and section 5.2.1.5.1).

Regarding claim 23, the combination of Bagheri and Nokia discloses the apparatus wherein determining the set of CSI-RS offset values to use based on the CSI-RS offset IE includes: determine whether the apparatus is configured with a minimumSchedulingOffsetKO IE for any downlink Bandwidth Part (BWP) and with a minimumSchedulingOffsetK2 IE for any uplink BWP (see Nokia at summary of changes and section 5.2.1.5.1); and determine to use the received CSI-RS offset IE based on determining that the apparatus is configured with a minimumSchedulingOffsetKO IE for any downlink BWP and with a minimumSchedulingOffsetK2 IE for any uplink BWP (see Nokia at summary of changes and section 5.2.1.5.1).

Regarding claim 24, the combination of Bagheri and Nokia discloses the apparatus further comprising: receive a second RRC message indicating a fixed Channel State Information (CSI) Reference Signal (CSI-RS) offset for aperiodic CSI-RS offset determination (see Bagheri at fig. 5, 510 discloses a first offset, see also Nokia at 5.2.1.5.1 for description of fixed offset); receive a second PDCCH transmission indicating a second particular aperiodic CSI-RS transmission (see Bagheri at fig. 5, 520 discloses a second offset in DCI or control channel); and receive the second particular aperiodic CSI-RS transmission based on a second particular CSI-RS offset, the second particular CSI-RS offset determined based on the PDCCH transmission and the fixed CSI-RS offset (see Bagheri at fig. 5, 530).

Regarding claim 25, the combination of Bagheri and Nokia discloses the apparatus further comprising, prior to receiving the control channel transmission: receive the one or more minimum scheduling conditions for cross-slot scheduling (see at least Bagheri at par. 0037, 0064, the offset configuration is minimum level configured, Nokia at summary of changes).

Regarding claim 27, the combination of Bagheri and Nokia discloses the apparatus wherein the set of reference signal offset values includes an extended set of Channel State Information (CSI) Reference Signal (CSI-RS) offset values (see Nokia at section 5.2.1.5.1a and summary of changes).

Regarding claim 28, the combination of Bagheri and Nokia discloses the apparatus wherein the extended set of CSI-RS offset values includes more than 7 values (see Nokia at section 5.2.1.5.1a and summary of changes).

Regarding claim 29, the combination of Bagheri and Nokia discloses the apparatus wherein the extended set of CSI-RS offset values includes {0, 1, 2, 3, 4, 5, 6, ..., 15, 16, 24} (see Nokia at section 5.2.1.5.1a and summary of changes).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bagheri et al. in view of Nokia (Correction of cross slot scheduling restriction, RP-200693, referred to as Nokia, cited in IDS) as applied to claim 5 above, and further in view of Ericsson (3GPP document on “Remaining issues of cross slot scheduling” R1-2002415, referred to as Ericsson)

Regarding claim 6, Bagheri fails to disclose but Ericsson discloses the apparatus wherein the control channel transmission and the aperiodic reference signal transmission have a same sub-carrier spacing, a same cyclic prefix type, or both (see section 2.1, discloses same SCS scheduling).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include wherein the control channel transmission and the aperiodic reference signal transmission have a same sub-carrier spacing, a same cyclic prefix type, or both. 
The motivation for doing so would be to enable better configuration with minimum scheduling restriction. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 2020/0313831 A1) – describes offset configuration for CSI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466